DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed June 17, 2021, which amends claims 1, 5, and 21 and cancels claim 3. Claims 1, 2, and 5-21 are pending.

Response to Amendment
Applicant’s amendment of the claimed, filed June 17, 2021, caused the withdrawal of the rejection of claims 1-3, 5-8, 10-12, 16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Rieger et al. (WO 2016/124324) in view of Zhang et al. (ACs Nano 2015, 9, 4533-4542) and Mitzi et al. (Chem. Mater. 1997, 9, 2990-2995) as set forth in the Office action mailed March 17, 2021.
Applicant’s amendment of the claimed, filed June 17, 2021, caused the withdrawal of the rejection of claims 1-3 and 6-17 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0231753) in view of Zhang et al. (ACs Nano 2015, 9, 4533-4542) and Mitzi et al. (Chem. Mater. 1997, 9, 2990-2995) as set forth in the Office action mailed March 17, 2021.
Applicant’s amendment of the claimed, filed June 17, 2021, caused the withdrawal of the rejection of claim 3 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,538,699 as set forth in the Office action mailed March 17, 2021. The applicant cancels claim 3; therefore, the claim is no longer pending.


Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument the applicant submitted a terminal disclaimer to overcome the double patenting the rejection. The Office points out that a terminal disclaimer was not filed and the applicant’s argument is not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-7, 10-16, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, and 11-15 of U.S. Patent No. 10,538,699. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to light emitting device comprising an organic light emitting device and a layer comprising a perovskite compound over the 2+ and an additional metal, such as La2+, Ce2+, and Eu2+. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to select the metals of the perovskite compound to be Tm2+ and La2+, Ce2+, and Eu2+ in the claims of U.S. Patent No. 10,538,699 to arrive at the claims of the instant application. The claims of U.S. Patent No. 10,538,699 make the applicant’s claimed invention obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 8, 9, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowable subject matter refers to the elected species only.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or make obvious the applicant’s claimed invention where the light emitting layer comprises multiple perovskite compounds or where the device comprises sub-pixels and color filters. The prior art teaches that light emitting layers can have perovskite compounds in the light emitting layer or that the device can have sub-pixels and color filters (see the rejections in the Office action mailed March 17, 2021, but the prior art does not make the applicant’s claimed perovskite compounds obvious. Claims 8, 9, and 17-20 comprise allowable subject matter with respect to the elected species.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796